625 So.2d 1248 (1993)
Bruce J. SESLOW, Appellant,
v.
Vikki K. SESLOW, Appellee.
Nos. 92-0279, 92-2037.
District Court of Appeal of Florida, Fourth District.
September 8, 1993.
Scott A. Mager of Scott A. Mager, P.A., Coral Springs, for appellant.
Curtis L. Witters of Glickman, Witters and Marell, P.A., West Palm Beach, for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
The former wife/appellee filed a motion for rehearing, which basically reargued the merits of this case. Fla.R.App.P. 9.330(a). Such motions are inappropriate and fail to comport with Jacobs v. Wainwright, 450 So.2d 200, 201 (Fla.), cert. denied, 469 U.S. 1062, 105 S.Ct. 545, 83 L.Ed.2d 433 (1984). Had this been the only basis for this motion, it would have been denied. However, in a motion to supplement the motion for rehearing, the appellee advises this court that the parties settled the issue of attorney's fees three months prior to the filing of the motion for rehearing and the monies have been paid. As our opinion reversed the case only on the basis of the trial court's award of attorney's fees, the issue is now moot. Dominion Properties Corp. v. Faruolo, 264 So.2d 94 (Fla. 4th DCA 1972). The motion for rehearing is, therefore, granted. We withdraw our prior opinion of May 12, 1993, *1249 and substitute the following opinion for that previously issued.
AFFIRMED.
GUNTHER and FARMER, JJ., and MAY, MELANIE G., Associate Judge, concur.